875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Scott S. VALENTINE, Plaintiff-Appellant,v.Gladys BROWN, Acting Director, UMCP Human Relations ProgramsOffice, John B. Slaughter, Chancellor, John M. Thompson,Manager of Employee Relations & Development, Dale O.Anderson, Director, Personnel Services Department,University of Maryland, Defendants-Appellees.
No. 89-1001.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided May 3, 1989.Rehearing and Rehearing En Banc Denied June 1, 1989.

Scott S. Valentine, appellant pro se.
Lawrence White, Office of the Attorney General of Maryland, for appellees.
Before WIDENER, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Scott S. Valentine appeals from the district court's order denying relief under Title VII.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Valentine v. Brown, C/A No. 88-1702-JFM (D.Md. Dec. 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED